DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.  New claim 20 was added.

Claims 1, 3-6, 8-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (hereinafter “Kawashima”) (U.S. Pub. No. 2006/0228626A1, already of record) in view of Mikhaylik (U.S. Pub. No. 2007/0082270A1, already of record) and Nakamura et al. (hereinafter “Nakamura”) (U.S. Pub. No. 2008/0138702A1).
Regarding claims 1, 5, 6, 8, 10, 14, 16, 18 and 19, Kawashima teaches a laminate film type secondary battery including a spirally wound electrode body 30 which 
The electrolyte layer 36 includes an electrolyte solution and a high molecular weight compound as a holding body which holds the electrolytic solution and is a so-called gel electrolyte (electrolyte; second component with respect to claim 6) (see paragraph 94).  The electrolytic solution (electrolyte; second component with respect to claim 19) includes a solvent and an electrolyte salt dissolved in the solvent (see paragraph 31).  The electrolyte salt may comprise lithium bis(oxalate)borate (see paragraph 44).  As a high molecular weight compound, polyethylene oxide may be used (see paragraph 94).
As a cathode active material, sulfur may be used (see paragraphs 50 and 93).
As an anode active material, lithium metal may be used (see paragraph 76 and 93).
Kawashima is silent as to at least a lithium nitrate salt.
Mikhaylik teaches an additive for an electrolyte in an electrochemical cell having a lithium anode and a sulfur-containing cathode (see Abstract).  The additive includes an N—O bond and may comprise an inorganic nitrate such as a lithium nitrate (see paragraphs 53 and 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the additive of Mikhaylik in the electrolyte of Kawashima because Mikhaylik teaches that electrochemical cells comprising the N—O electrolyte additive show low rates of reaction of cell components with lithium metal of the anode, improved discharge capacity, and high charge-discharge efficiency (see paragraph 20).

Nakamura teaches a rolled cell element 120 in which a positive electrode 120 and a negative electrode 122 are arranged to oppose each other with a polymeric support layer 123 (first component; non-liquid) and a separator 124 therebetween (see paragraph 50; FIG. 2).  The polymeric support layer 123 has ion conductivity and can retain a nonaqueous electrolyte solution (second component) and thereby become a gel-like nonaqueous electrolyte layer. The polymeric support layer 123 may be adhered or bonded to the separator and the electrode, as with the separator 124 and the positive electrode 121 and the separator 124 and the negative electrode 122. The degree of bonding is preferably such that the peel strength between the separator and the exposed portion of the positive electrode 121 or the negative electrode 122 exposing the collector from the active material layer is 5 mN/mm or more (see paragraph 79).  This peel strength is sufficient to constitute a physical integration of the polymeric support layer with the positive electrode 121 or the negative electrode 122 (first component integrated with the first electrode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polymeric support layer in the electrolyte of Kawashima in order to achieve a peel strength of 5 mN/mm or more.
Regarding claims 3 and 4, Mikhaylik teaches that more than one additive including an N—O bond may be used (see paragraph 27).  In addition to a lithium nitrate salt, a guanidium nitrate salt and a pyridinium nitrate salt may be used as well (see paragraph 55).
Regarding claims 9 and 11-13, the salt concentration of the electrolyte is a well-known in the art as a result effective variable because it is understood by one of ordinary skill that too low a salt concentration will result in a loss of ionic conductivity of the electrolyte, while too high a salt concentration will result in the salt not dissolving completely in the electrolyte solvent.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Regarding claim 17, FIG. 2 of Nakamura illustrates that two polymeric support layers 123 may be provided, one on each side of a given separator 124.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima, Mikhaylik and Nakamura as applied to claims 1, 3-6, 8-14 and 16-20 above, and further in view of Nishimura et al. (hereinafter “Nishimura”) (U.S. Pat. No. 6,165,645, already of record).
Regarding claim 7, Kawashima and Mikhaylik do not explicitly teach a yield strength of the second component which is greater than a yield strength of lithium metal.
Nishimura teaches gelled electrolyte of a polymer alloy film wherein a polymer which is readily soluble in the organic electrolyte solution, such as polyethylene oxide, is mixed with a polymer which is hardly soluble in the organic electrolyte solution, such as polyvinylidene fluoride (see col. 3, lines 53-58).  The structure effectively contributes to the maintenance of both the solid shape of the gelled film and the high ion-conductivity. When the polymer alloy film is immersed in the organic electrolyte solution, the 
A tensile strength of the gelled electrolyte is at least 100 kgf/cm2, corresponding to a content of polyethylene oxide of 60% by weight or less.  In order to achieve an ionic conductivity of at least 10-4 S/cm, a content of the polyethylene oxide is at least 25% by or more (see col. 6, lines 5-16; FIG. 1).  At a polyethylene content of 25%, the tensile strength of the gelled electrolyte is at least as high as the maximum tensile strength of lithium metal, approximately 150 kgf/cm2.
It would have been obvious to one ordinary skill in the art at the time the invention was made to have utilized a mixture of polyethylene oxide and polyvinylidene fluoride as the high molecular weight compound of Kawashima because Nishimura teaches that mixture produces a highly ion-conductive gelled electrolyte having a high mechanical strength (see col. 4, lines 18-20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 and 16-20 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727